                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NORTHEAST DIVISION

UNIVERSAL LIFE CHURCH MONASTERY              )
STOREHOUSE, a Washington non-profit          )
corporation; ERIN PATTERSON, an              )
individual; GABRIEL BISER, an individual;    )
and JAMES WELCH, an individual,              )
                                             )
                 Plaintiffs,                 )
                                             )
        v.                                   )              2:19-cv-00049
                                             )
WAYNE NABORS, in his official capacity as    )
County Clerk of Putnam County, Tennessee;    )
LISA DUKE CROWELL, in her official           )
capacity as County Clerk of Rutherford       )
County, Tennessee; WILLIAM K. KNOWLES, )
in his official capacity as County Clerk of  )
Hamilton County, Tennessee; ELAINE           )
ANDERSON, in her official capacity as County )
 Clerk of Williamson County, Tennessee; and  )
HERBERT H. SLATERY III, in his official      )
capacity as Attorney General of the          )
State of Tennessee,                          )
                                             )
                         Defendants.         )

                                            ORDER

       In accordance with the discussions at the hearing on July 3, 2019, the Court confirms the

following:

       (1) Plaintiffs’ Emergency Motion for a Temporary Restraining Order (Doc. No. 11) is hereby

CONSOLIDATED with a trial on the merits to be held later this year. The parties are to meet with

Magistrate Judge Newbern for an initial case management conference, and the setting of a discovery

schedule and the target trial date.

       (2) Because the parties’ focus should be on the trial on the merits, NO DISPOSITIVE

MOTIONS shall be filed without leave of the Court.



    Case 2:19-cv-00049 Document 53 Filed 07/03/19 Page 1 of 2 PageID #: 318
      (3) The Court confirms its prior Order (Doc. No. 18) that the STATUS QUO SHALL BE

MAINTAINED and this SHALL CONTINUE until the Court issues a ruling after the trial.

      (4) Finally, with the consolidation of the requested injunction and trial, the Clerk shall

TERM Plaintiffs’ Emergency Motion for a Temporary Restraining Order (Doc. No. 11) as a

pending motion.

      IT IS SO ORDERED.



                                           __________________________________________
                                           WAVERLY D. CRENSHAW, JR.
                                           CHIEF UNITED STATES DISTRICT JUDGE




   Case 2:19-cv-00049 Document 53 Filed 07/03/19 Page 2 of 2 PageID #: 319
